UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7716


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTHONY A. BLAGROVE, a/k/a Tony,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:95-cr-00052-RGD-1)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony A. Blagrove, Appellant Pro Se.    William David Muhr,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony A. Blagrove appeals the district court’s order

denying      his   motion    for   reduction   of   sentence     pursuant    to    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find    no    reversible     error.     Accordingly,      we    affirm     for    the

reasons      stated     by   the   district     court.      United    States       v.

Blagrove, No. 2:95-cr-00052-RGD-1 (E.D. Va. Aug. 24, 2009).                        We

further deny Blagrove’s motion for documents in his brother’s

district court case.           We dispense with oral argument because the

facts   and    legal     contentions    are    adequately      presented    in    the

materials      before    the    court   and    argument   would    not     aid    the

decisional process.

                                                                           AFFIRMED




                                         2